DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 7, and 9 are objected to because of the following informalities:  	Referring to claims 1, 7, and 9, "acquire settings information set" is understood to refer to "acquire a settings information set".  
Referring to claim 3, "acquire system information set" is understood to refer to "acquire a system information set".	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by US 20130305394 to Nozue et al.



Referring to claim 2, Nozue discloses the predetermined server is one of the at least two servers that is switched from another one the at least two of the servers when a malfunction occurs in the another one of the at least two servers in the redundant configuration (From paragraph 90, "Next, a case where the operational system server 103 and the standby system server 104 are switched due to device failure or the like is considered. FIG. 15 shows a switching sequence when the operational system server 103 fails. First, if the operational system server 103 fails (1501), the standby system server 104 detects failure of the operational system server 103 (1502), and performs system switching (1503) to become a new operational system server 103'. Subsequently, the license management unit 402 of the new operational system server 103' updates the license key 506 of the license file 301 (1504), and activates the application program 302.").

Referring to claim 3, Nozue discloses the processor is further configured to: acquire system information set as information indicating usage authorization of the function, the system information stored in the server in which the function is introduced and containing identification information for identifying a server that is permitted to use the function (Paragraphs 72-73, "Next, the device identifier of the standby system server 104 is acquired using the established connection (906) and written in the current standby system device identifier of the license key 506. Subsequently, a hash value is calculated from the seed 403, the operational system device identifier 601 of the license key 506 of the license file 301, the acquired device identifier of the standby system server 104, and the number of operational system transitions 603 of the license key 506 of the license file 301 (907). The calculated hash value is written in the hash value 604 of the license key 506 of the license file 301 (909). Accordingly, the license key 506 is 

Referring to claim 4, Nozue discloses the system information includes at least one of a MAC address, a unique ID, or a host name (Paragraph 51, "The license identifier 501 is identification information for identifying the license file 301, and differs between the license files 301. The license identifier 506 may 

Referring to claim 5, Nozue discloses the system information includes at least one of the MAC address, the unique ID, the host name, or a serial number of a storage device included in the server that has the usage authorization of the function (Paragraph 51, "The license identifier 501 is identification information for identifying the license file 301, and differs between the license files 301. The license identifier 506 may be identification information for identifying the license key 506 described below. The application information 502 represents the application program 302 to which the license file 301 corresponds. The device identifier 503 is identification information for identifying a device in which the license file 301 is installed initially, and for example, a MAC (Media Access Control) address of the device or the like is appropriately used. When the user applies for a license, identification information of the device is transmitted to the license source, the license source writes the identification information of the device in the license file 301 as the device identifier 503.").

Referring to claim 6, Nozue discloses the processor is further configured to: compare identification information registered as authentication information to uniquely identify one of the at least two servers of the redundant configuration and the identification information for identifying the server in which the function is introduced; and determine whether the function can be used according to whether or not 

Referring to claims 7-9, see rejection of claims 1-2 above.

Response to Arguments
Applicant's arguments filed 1 January 2022 have been fully considered but they are not persuasive. See rejection above, where the servers of Nozue also acquire such information, prior to performing the authorization checks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114